                         Case 3:20-mc-00374                   Document 1             Filed 04/24/20             Page 1 of 13

 AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                                 District of Oregon

                  In the Matter of the Search of
                                                                              )
          (Briefly describe the property to be searched                       )
           or identijj1 the person by name and address)
                                                                              )              Case No.     3:20-mc-00374 A-B
                  Benito Valdez and Jose Valdez for                           )
                   Buccal Swabs (DNA Samples)                                 )
                                                                              )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of pe1jury that I have reason to believe that on the following person or property (ident!fj, the person or describe the
properly to be searched and give its location):
   Benito Valdez (DOB: 2/11/1957), located at FCI Sheridan OR , and
   Jose Valdez (DOB: 1/21/1974) Located at Clackamas County Jail, for Buccal Swabs (DNA Samples).
 located in the _ _ _ _ _ _ _ _ District of                  Oregon             , there is now concealed (identify the
person or describe the property to be seized):
  DNA of Benito Valdez (DOB: 2/11/1957) and
  DNA of Jose Valdez (DOB: 1/21/1974)

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ti evidence of a crime;
                    0 contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                         Offense Description
       18 U.S.C. 922(g)(1)                        Felon in Possession of a Firearm


         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.

           iilf   Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested under
            18 U.S.C. § 3103a, the basis of which is set f01ih on the attached sheet.



                                                                                                                                 /7~)
                                                                                                  Nathan Miller, Special Agent, A T F ~
                                                                                                        Printed name and title    J




                                                                                              l
City and state: Portland, Oregon                                               HON. JOH~            . ACOSTA, United States Magistrate Judge
                                                                                                        Printed name and title
             Case 3:20-mc-00374         Document 1        Filed 04/24/20      Page 2 of 13




       DISTRICT OF OREGON, ss:                          AFFIDAVIT OF NATHAN MILLER

             Affidavit in Support of an Application for a Search Warrant for a Phone

       I, Nathan Miller, being duly sworn, do hereby depose and state as follows:

                                Introduction and Agent Background

        1.        I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Fireanns, and

Explosives (ATF), and have been since July 2014. My current assignment is to the Portland,

Oregon Field Office. My training includes twenty-seven (27) weeks of Criminal Investigator

and ATF Special Agent Basic Training at the Federal Law Enforcement Training Center in

Glyn co, Georgia. As a Special Agent with A TF, part of my duties and responsibilities include

conducting criminal investigations for possible violations of federal firearms, explosives, and

arson laws.

       2.         On April 8, 2020, I filed an affidavit in support of an application under Rule 41 of

the Federal Rules of Criminal Procedure for a warrant to search the persons:

              •   Benito Valdez (DOB: 2/11/1957) ,vith FBI number: 603280P2.
              •   Jose Valdez (DOB: 1/21/1974) with FBI number: 195230TA9.

for DNA evidence, and a warrant was issued. That application and affidavit is attached

and incorporated herein as Exhibit 1, and sets fmih my belief that I have probable cause to

believe that the search of Benito Valdez and Jose Valdez persons for DNA may produce a

match to the potential DNA left on firearms associated with this investigation, which

would constitute a violation of Title 18 United States Code, Section 922(g)(l ), Felon in

Possession of a Firearm.

       3.         Even though the warrant was issued on April 8, 2020, I did not have the

appropriate personal protective equipment to permit me to access the custodial institutions in

which either defendant is being held in custody until April 23, 2020, at which time the warrant
 Page 1 -Affidavit of Nathan Miller                          USAO Version Rev. October 2015
            Case 3:20-mc-00374        Document 1          Filed 04/24/20     Page 3 of 13




had expired. Therefore, I am applying for a new warrant, supported by the affidavit attached in

Exhibit 1 and the probable cause articulated in the accompanying affidavit.

       4.      As set forth in the attached application and affidavit, I request a search warrant be

issued authorizing myself and/or agents/officers assisting me, to search and seize DNA, in the

form of oral swab standards from the person of Benito Valdez (DOB: 2/11/1957) with FBI

number: 603280P2, and the person of Jose Valdez (DOB: 1/21/1974) with FBI number:

195230TA9. These oral swabs will be obtained in an appropriate manner and environment by

reasonable means for the purpose of testing and comparison with evidence in this investigation.

The DNA evidence is sought in order that an authorized law enforcement forensic laboratory can

compare and confirm whether Benito Valdez and/or Jose Valdez DNA is a match with the

possible DNA profile obtained from the firearm related to this investigation.

       5.      Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Greg Nyhys, and AUSA Nyhus advised me that in his opinion the affidavit

and application are legally and factually sufficient to establish probable cause to support the

issuance of the requested warrant.




                                                              pecial Agent



am~on April 8, 2020.                                  (       .       /   J o~
    ~w.orn in_ accordance with the requirements of Fed.~ ~.i)11 .. P. 4.1 by telephone a~:_JL5
                                                                  ~

                                                      HON I R BLE JOHN V. ACOSTA
                                                      UNITE STATES MAGISTRATE JUDGE



Page 2 -Affidavit of Nathan Miller                            USAO Version Rev. October 2015
                       Case 3:20-mc-00374                    Document 1              Filed 04/24/20         Page 4 of 13

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Oregon

              In the Matter of the Search of                                  )
         (Briefly describe the properly lo be searched                        )
          or identijj1 the person by name and address)                       )              Case No. 3:20-mc-00313 A-B
             Benito Valdez and Jose Valdez for                               )
              Buccal Swabs (DNA Samples)                                      )
                                                                              )

    APPLICATION FOR AW ARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pe1jury that I have reason to believe that on the following person or property (identijj, the person or describe the
properly lo be searched and give its location):
  Benito Valdez (DOB: 2/11/1957), located at FCI Sheridan OR, and
  Jose Valdez (DOB: 1/21/1974) Located at Clackamas County Jail, for Buccal Swabs (DNA Samples).
located in the _ _ _ _ _ _ _ _ District of                  Oregon             , there is now concealed (ident(fj, the
person or describe the properly lo be seized):
 DNA of Benito Valdez (DOB: 2/11/1957) and
 DNA of Jose Valdez (DOB: 1/21/1974)

          The basis for the search under Fed. R. Crim.
                 ii evidence of a crime;
                 0 contraband, fruits of crime, or other
                 0 property designed for use, intended
                 0 a person to be arrested or a person w

          The search is related to a violation of:                                                  Pages                     Through
            Code Section                                                        Offense Description
        18 U.S.C. 922(g)(1)                       Felon in Possession of a Firearm



         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.


           ii Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                              Nathan Miller, Special Agent, ATF
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
              Telephone at 11 :45a.m.                 (specijj1 reliable electronic means).


Date:            04/08/2020


City and state: Portland, Oregon                                                      Jolie A. Russo, United States Magistrate Judge
                                                                                                     Printed name and title
                                                              Exhibit 1 - Page 1
             Case 3:20-mc-00374          Document 1       Filed 04/24/20       Page 5 of 13




       DISTRICT OF OREGON, ss:                           AFFIDAVIT OF NA THAN MILLER

             Affidavit in Support of an Application for a Search Warrant for a Phone

       I, Nathan Miller, being duly sworn, do hereby depose and state as follows:

                                Introduction and Agent Background

        1.        I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), and have been since July 2014. My current assignment is to the Po1iland,

Oregon Field Office. My training includes twenty-seven (27) weeks of Criminal Investigator

and ATF Special Agent Basic Training at the Federal Law Enforcement Training Center in

Glynco, Georgia. As a Special Agent with ATF, part of my duties and responsibilities include

conducting criminal investigations for possible violations of federal firearms, explosives, and

arson laws.

       2.         I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the persons:

              •   Benito Valdez (DOB: 2/11/1957) with FBI number: 603280P2.
              •   Jose Valdez (DOB: 1/21/1974) with FBI number: 195230TA9.

for DNA evidence. As set forth below, I have probable cause to believe that the search of

Benito Valdez and Jose Valdez persons for DNA may produce a match to the potential

DNA left on firearms associated with this investigation, which would constitute a violation

of Title 18 United States Code, Section 922(g)(l ), Felon in Possession of a Firearm.

       3.         This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my ovvn personal knowledge, knowledge obtained from

other individuals during this investigation, including other law enforcement officers, interviews

of witnesses, a review of records related to this investigation, communications with others who
 Page 1-Affidavit of Nathan Miller                             USAO Version Rev. October 2015


                                          Exhibit 1 - Page 2
             Case 3:20-mc-00374        Document 1       Filed 04/24/20      Page 6 of 13




have knowledge of the events and circumstances described herein, and information gained

through my training and experience.

                                          Applicable Law

        4.       As set forth below, 1 have probable cause to believe and do believe that Benito

Valdez and Jose Valdez have commited the following crime, and evidnce related to that crime

will be on the persons of Benito Valdez and Jose Valdez:

             •   Title 18 U.S.C. § 922(g)(l): It shall be unlawful for any person who has been

                 convicted in any court of a crime punishable by imprisonment for a term

                 exceeding one year to possess a firearm or ammunition that have been shipped or

                 transported in interstate or foreign commerce.

                                   Statement of Probable Cause

        5.       On April 10, 2019, at approximately 0159 hours, Witness (Wl) contacted the

Forrest Grove Police Department and reported Benito Valdez and Jose Valdez were leaving the

area of Cedar Street and 2151 Street in Forrest Grove, Oregon in a gold Chrysler van with a

temporary tag.    Wl stated Benito Valdez and Jose Valdez had narcotics and stolen firearms and

were on their way to Aloha, Oregon to sell or trade guns for narcotics.   W 1 described the

firearms as two pistols, a shotgun, and a rifle.

       6.        Washington County Sheriffs Office (WCSO) Deputy Waldron located a vehicle

matching the above listed description near SW 209 th A venue, Beaverton, Oregon. Deputy

Waldron observed a broken taillight and a traffic violation while following the vehicle. Deputy

Waldron described an older male driver and a passenger wearing a hat making many movements

towards the rear of the van. At approximately 0225 hours, Deputy Waldron attempted to stop

the van, which pulled over at an intersection. Once Deputy Waldron opened the door of his

 Page 2 -Affidavit of Nathan Miller                           USAO Version Rev. October 2015


                                        Exhibit 1 - Page 3
             Case 3:20-mc-00374        Document 1      Filed 04/24/20      Page 7 of 13




patrol vehicle, the van sped away and a pursuit ensued. At one point, a pit maneuver was

attempted to stop the pursuit, but was unsuccessful. The pursuit was terminated at

approximately 0227 hours for public safety concerns.

       7.        At approximately 0235 hours, WCSO Deputy Beat located the van parked at

13720 SW Scholls Ferry Road, Beaverton, Oregon. The van was still running, the sliding

passenger door was open, and the van was unoccupied. Prior to discovering the van, Deputy

Beat observed two males walking away from the vehicle at the corner of SW Davies Road and

SW Schools Ferry Road in Beaverton, Oregon (approximately one block west of the van).

Deputy Beat notated that one male was carrying a backpack and the other was carrying a small

black bag.

       8.        WCSO Deputy Roher located and arrested Benito Valdez outside one of the

apartments near the van. Benito Valdez gave a fake name and date of birth when contacted.

Approximately ten feet from Benito Valdez, hidden next to an air conditioning unit, was a small

black guitar case. Inside the case was a variety of assorted ammunition and the following

firearms:

             •   Colt revolver, model Diamondback, .38 special, SN: P31421.

             •   American Derringer Co derringer, model M-1, .45 caliber, SN: 839533.

             •   Remington shotgun, model 870 Express, 12 gauge, SN: C455235A.

       9.        Benito Valdez was read his rights per Miranda.   Benito Valdez stated he was

picked up in a gold van at the max stop on 3rd Avenue in Hillsboro, Oregon. Benito Valdez said.

a male named "Kevin or Kyle" was driving the vehicle, and Jose Valdez was with him. Benito

Valdez stated they were riding around and smoking methamphetamine that belonged to Jose




 Page 3 - Affidavit of Nathan Miller                         USAO Version Rev. October 2015


                                       Exhibit 1 - Page 4
          Case 3:20-mc-00374           Document 1        Filed 04/24/20    Page 8 of 13




Valdez. Benito said the driver (Kevin or Kyle) of the vehicle eluded police because he had a

warrant, and after they got away, they just walked away from the van.

       10.       Beaverton Police Department (BPD) Officer Hinckley arrested Jose Valdez near

SW Barrows Road, Beaverton, Oregon (south of van location). Jose Valdez was covered in

water after appearing from the Fanno Creek area. Jose Valdez was read his rights per Miranda.

Jose Valdez stated he ran from police because he knew he had a warrant. Jose Valdez denied

driving the suspect vehicle and said he was alone.

       11.       A search warrant was later executed on the suspect van. Inside the van officers

recovered items that included narcotics indicia, 3.8 grams of suspected heroin, 3.9 grams of

suspected methamphetamine, firearm and ammunition holsters, and over 300 rounds of assorted

ammunition (exact count not available on property report). A large quantity of the ammunition

was found in tool bag located directly in-between and behind the front, two seats of the van.

Inside the tool bag was a box of Winchester Super X, 12 gauge shotgun shells (rifled slugs).

The headstamp of the shells listed "W-W 12 GAUGE".

       12.       A review of WCSO propert rep01is indicated the firearms were swabbed for

DNA, and those swabs were preserved as:

             •   45032-0001, swab from Colt revolver.

             •   45032-0002, swab from Colt derringer.

             •   45032-0003, swab from Remington shotgun.

Interview with Wl:

       13.       I interviewed W 1 on June 5, 2019, and June 12, 2019. W 1 stated he/she had

known Benito Valdez and Jose Valdez for multiple years and met them through his/her use of

narcotics. WI stated on April 10, 2019, he/she returned to his/her residence and found Jose

 Page 4 - Affidavit of Nathan Miller                         USAO Version Rev. October 2015


                                       Exhibit 1 - Page 5
          Case 3:20-mc-00374          Document 1        Filed 04/24/20      Page 9 of 13




Valdez occupied the room he/she rented. Wl said Jose Valdez was aggressive, always had

guns, and refused to vacate the room. Wl stated he/she heard Benito Valdez and Jose Valdez

talk about going to Aloha, Oregon, and saw them pack up the guns in a small black violin case.

Wl stated when Benito Valdez and Jose Valdez left, he/she called police and told them Benito

Valdez and Jose Valdez were headed to Aloha, Oregon to sell guns and drugs. Wl stated the

guns belonged to Jose Valdez. Wl said Jose Valdez always had a small silver gun with a

wooden handle on him, and later identified the Derringer pistol from photographs taken the night

of the arrest. WI stated he/she had also seen a .22 caliber rifle, a shotgun, and another pistol.

WI was emphatic that the guns belonged to Jose Valdez and he/she never saw Benito Valdez

with a gun.

        14.    Wl stated he/she returned to his/her residence a few days after the arrest to move

his/her stuff out. Wl said Jose Valdez's .22 caliber rifle was still in his/her bedroom when

he/she retrieved their property.

       15.     I asked Wl why he/she contacted the police to tell them about Benito Valdez and

Jose Valdez's illegal activities when they were a source of narcotics for Wl. Wl began to cry

and told me Jose Valdez had given him/her a lot of heroin that evening. WI stated Jose Valdez

raped him/her while threatening him/her with the derringer pistol. WI stated when he/she asked

Benito Valdez for help; Benito Valdez encouraged/allowed the rape to happen.       Wl stated

he/she called the police after Benito Valdez and Jose Valdez left, but never reported it because

he/she was scarred. The rape has sense been reported to Forrest Grove Police Department.

Ill

II I

Interview with Jose Valdez:

 Page 5 - Affidavit of Nathan Miller                         USAO Version Rev. October 2015


                                       Exhibit 1 - Page 6
         Case 3:20-mc-00374          Document 1       Filed 04/24/20      Page 10 of 13




        16.    On July 19, 2029, I arrested Jose Valdez at the WCSO jail in Hillsboro, Oregon.

Jose Valdez was read his rights per Miranda card, and when asked if he understood hise rights,

responded in the affirmiative. Jose Valdez told me he did not want to go to prison and wanted

to cooperate with the investigation. I subsequently transported Jose Valdez to the A TF Potiland

Field Office and conducted a recorded interview with Jose Valdez in the presense of SA Jacobs.

        17.    Jose Valdez described himself as an enforcer for Benito Valdez and his aunt Irma

Valdez, who both dealt methamphetamine in the Washington County Area. Jose Valdez stated

he was an addict and Benito Valdez would often get him high, and then ask him to help collect

drug debts.

        18.    Jose Valdez said on the night of his arrest, Benito Valdez woke him up, gave him

methamphetamine, and got into the aformention gold van. Benito Valdez continued to give Jose

Valdez methamphetamine while inside the van. Jose Valdez stated Benito Valdez was on his

phone with someone named "Chris" and recalled there was some kind of trade Benito was

attempting to set up with Chris that involved trading guns for drugs. Jose Valdez stated Chris

did not answer the phone and Benito Valdez was attempting to call others to collect drug debts.

       19.     Jose Valdez said he did not load any guns into the car, but did remember there

being bags in the car. Jose Valdez stated someone named "Kyle" was driving the van when

they were pulled over by WCSO. Jose Valdez denied taking a bag of firearms out of the van

after they ran from the deputies.

       20.     I showed Jose Valdez a photograph of the recovered firearms found next to

Benito Valdez. Jose Valdez stated he would often work on the guns Benito Valdez took in on

trade, that he had worked on the shotgun recently, but handled all of the guns at one point.

Interstate Nexus:

 Page 6 - Affidavit of Nathan Miller                         USAO Version Rev. October 2015


                                       Exhibit 1 - Page 7
         Case 3:20-mc-00374           Document 1       Filed 04/24/20     Page 11 of 13




       21. I spoke with SA Grigore; a specialist in the recognition and identification of firearms,

ammunition, and their place of manufacture. SA Grigore informed me that based on her

training and experience, the aforementioned firearms and Winchester ammunition were not

manufactured in the State of Oregon, and therefore, would have to had traveled in interstate

commerce to be possessed in Oregon.

Prior Felony Convictions:

       22.       I have reviewed a computerized criminal history (CCH) for Benito Valdez. The

CCH revealed Benito Valdez had one prior felony convictions:

             •   1992, Failure to Appear, Possession of Cocaine, Driving while Suspended,
                 Washington County Circuit Court, State of Oregon, case number C920291 CR.

             •   1992, Felon in Possession of Firearm, Clatsop County Circuit Court, State of
                 Oregon, case number 921343.

             •   1995, Driving while Suspended, Washington County Circuit Court, State of
                 Oregon, case number C94 l 88 l CR.

             •   1998, Driving while Suspended, Tillamook County Circuit Court, State of
                 Oregon, case number: 91069.

             •   2000, Delivery and Possession of Controlled Substance, Multnomah County
                 Circuit Court, State of Oregon, case number 000332249.

             •   2005, Felon in Possession of Firearm and Unlawful Use of Weapon, Washington
                 County Circuit Court, State of Oregon, case number C053850CR.

             •   2006, Escape in 2 nd Degree, Washington County Circuit Court, State of Oregon,
                 case number C06 l 784CR.

             •   2007, Delivery and Possession of Methamphetamine, Washington County Circuit
                 Court, State of Oregon, case number C07 l 53 l CR.

             •   2012, Possession of Methamphetamine, Washington County Circuit Court, State
                 of Oregon, case number Cl 22420CR.

             •   2014, Delivery of Methamphetamine, Washington County Circuit Court, State of
                 Oregon, case number C 141181 CR

Page 7 - Affidavit of Nathan Miller                          USAO Version Rev. October 2015


                                       Exhibit 1 - Page 8
         Case 3:20-mc-00374            Document 1       Filed 04/24/20      Page 12 of 13




       23.       I have reviewed a CCH for Jose Valdez. The CCH revealed Jose Valdez has the

following felony convictions:

             •   2004, Felon in Possession of Firearm, United States District Comi, Portland,
                 Oregon, case number unknown.

             •   2010, Delivery of Methamphetamine, Washington County Circuit Court, State of
                 Oregon, case number C 102425CR.

             •   2013, Delivery ofMethamphetamine within 1,000 Feet of School and Delivery of
                 Heroin, Washington County Circuit Court, State of Oregon, case number
                 Cl30622CR.

             •   2004, Delivery of Methamphetamine and Felon in Possession of Firearm,
                 Washington County Circuit Court, State of Oregon, case number C 141541 CR.

Knowledage:

       24.       After reviewing Benito Valdez and Jose Valdez CCHs, I noted they each had been

concivted for Felon in Possion of firearm and thus would have knowledge they are not allowed

to possess firearms.

                                             Conclusion

       25.       Based on the foregoing, I have probable cause to believe, and I do believe, that

the crime of Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(l) has been

committed by Benito Valdez and Jose Valdez, and that evidence of that offense, as described

above, is presently located on the persons of Benito Valdez and Jose Valdez.

       26.       I request a search warrant be issued authorizing myself and/or agents/officers

assisting me, to search and seize DNA, in the form of oral swab standards from the person of

Benito Valdez (DOB: 2/11/1957) with FBI number: 603280P2, and the person of Jose Valdez

(DOB: 1/21/1974) with FBI number: 195230TA9. These oral swabs will be obtained in an

appropriate manner and environment by reasonable means for the purpose of testing and

 Page 8 - Affidavit of Nathan Miller                          USAO Version Rev. October 2015


                                        Exhibit 1 - Page 9
          Case 3:20-mc-00374         Document 1        Filed 04/24/20      Page 13 of 13




comparison with evidence in this investigation. The DNA evidence is sought in order that an

authorized law enforcement forensic laboratory can compare and confirm whether Benito Valdez

and/or Jose Valdez DNA is a match with the possible DNA profile obtained from the firearm

related to this investigation.

       27.      Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Greg Nyhys, and AUSA Nyhus advised me that in his opinion the affidavit

and application are legally and factually sufficient to establish probable cause to support the

issuance of the requested warrant.


                                                    By telephone pursuant to Fed.R.Crim.P.4.1
                                                      Nathan Miller
                                                      ATF Special Agent

       Sworn in accordance with the requiren ents of Fed. R. Crim. P. 4.1 b                       11 :45am
a.m/p.m. on April 8, 2020.




                                                                                           JUDGE
                                                                                                        0



Page 9 -Affidavit of Nathan Miller                           USAO Version Rev. October 2015


                                      Exhibit 1 - Page 10
